Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2015

                                      No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18394
                        Honorable Martha B. Tanner, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

         On July 22, 2015, this court struck pro se Appellant Burton Kahn’s second amended brief
for failing to present any questions for appellate review, and we dismissed the appeal for want of
prosecution. In re A Purported Lien or Claim Against Helvetia Asset Recovery, Inc., No. 04-14-
00357-CV, 2015 WL 4479600, at *1 (Tex. App.—San Antonio July 22, 2015, no. pet. h.); see
TEX. R. APP. P. 38.8(a); 38.9(a), 42.3(b), (c); Johnson v. Dall. Housing Auth., 179 S.W.3d 770,
770 (Tex. App.—Dallas 2005, no pet.) (per curiam).
        On August 5, 2015, Appellant filed a motion for leave to file a third amended brief, a
third amended brief, and a motion for rehearing. The panel has considered Appellant’s motions;
the motions are DENIED. See TEX. R. APP. P. 49.3.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court